Citation Nr: 0733761	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

3.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a left hip injury.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease at L5-S1.  

5.  Entitlement to a compensable disability rating for the 
residuals of a closed head injury.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's verified period of active military service 
extended from March 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, granted 
service connection for the disabilities indicated above.  

This appeal being from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2003), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  The RO 
did not specifically consider staged ratings.  Before the 
Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence from service 
forward.  The Board finds no prejudice to the appellant in 
considering the issues as entitlement to higher ratings on 
appeal from the initial grants of service connection.   

The issues involving rating the veteran's service-connected 
left hip, degenerative disc disease, and head injury 
residuals are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by Level V for the right ear and Level IV for the 
left ear.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.85, 4.86, Diagnostic Code 6100 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided the required 
notification in a letter dated April 2004.  Moreover the 
appeals for increased disability ratings are from the rating 
decisions which granted service connection and assigned the 
initial disability ratings for each disability.  The 
veteran's claims for service connection were substantiated by 
the rating decision which granted service connection.  The 
veteran has not alleged that he has been prejudiced by any 
lack of notice of how to establish an increased disability 
rating in this case.  Further, as noted above, the veteran's 
claim was substantiated when service connection was granted.  
As a result, the section 5103(a) notice had served its 
purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the veteran's claims for disability ratings in excess of 
those assigned for his service-connected hearing loss and 
tinnitus.  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's appeals for increased disability ratings are 
from the initial ratings which granted service connection for 
each disability.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Hearing Loss

The Board notes that the veteran separated from active 
service in April 2004.  However, he was recalled to active 
service in May 2004, and indications are that he is still on 
active duty at the present time.  However, a VA audiology 
examination of the veteran was conducted in conjunction with 
his claim for service connection and provides the necessary 
medical evidence to rate the service-connected hearing loss 
disability.  

The veteran's service-connected bilateral hearing loss is 
rated at a 10 percent disability rating.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometric tests.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes eleven 
levels of impaired efficiency numerically designated from 
Level I to Level XI.  Level I represents essentially normal 
audio acuity with hearing loss increasing with each level to 
the profound deafness represented by Level XI.  38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

A VA audiological evaluation of the veteran was conducted in 
June 2004.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
100
105+
LEFT

35
75
85
90

The average pure tone decibel loss at the above frequencies 
was 74+ for the right ear and 71 for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
correct in the right ear and 80 percent correct in the left 
ear.  These audiometric results translate into Level V for 
the right ear and Level IV for the left ear.  38 C.F.R. 
§ 4.85 Table VI (2007).  These levels of hearing warrant a 10 
percent disability rating.  38 C.F.R. § 4.85 Table VII, 
Diagnostic Code 6100 (2007).

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  The pure tone thresholds reveal that the veteran did 
not have an exceptional pattern of hearing impairment during 
testing.  38 C.F.R. § 4.86(b).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected bilateral hearing loss.  While 
the veteran uses hearing aids, the Board notes that his 
disability has not precluded his recall to active service.  
The audiological findings from the most recent examination 
report reveals that the veteran has Level V for the right ear 
and Level IV for the left ear which does not support the 
assignment of a disability rating greater than 10 percent.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2007). As 
previously stated, the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria.  See Lendenmann, 3 Vet. App. at 345, 349 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected hearing loss, the benefit-of-the-doubt rule 
is inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)

B.  Tinnitus

The veteran claims entitlement to a disability rating in 
excess of 10 percent for his service-connected bilateral 
tinnitus.  In both his notice of disagreement and his 
substantive appeal, the veteran asserts that he warrants a 
higher disability rating for his tinnitus because he has 
constant ringing in the ears.  The RO denied the claim 
because under Diagnostic Code 6260 because there is no 
provision for assignment of a disability rating in excess of 
10 percent evaluation for tinnitus.  At the June 2004 VA 
examination the veteran reported constant tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a disability rating in excess of 10 
percent or separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

To the extent that the veteran asserted that he had migraine 
headaches, this disability appears to have been service-
connected as part of the residuals of a closed head injury 
which is addressed in the remand section below.


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.

A schedular disability rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

The Board notes that the veteran separated from active 
service in April 2004 and filed his claims for service 
connection upon separation.  However, he was recalled to 
active service in May 2004, and indications are that he is 
still on active duty at the present time.  

The RO should verify with the Service Department whether the 
veteran is currently still on active duty status.  Upon his 
release from active duty, the veteran's service medical 
records, and service personnel records need to be obtained 
and VA examination of the veteran needs to be conducted.  

In addition, as the VA medical examination report does not 
contain sufficient information concerning the veteran's 
disabilities, another VA examination should be conducted.  
The examination should fully address the extent of the 
veteran's functional impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter and ask 
him if he is currently in active 
military service.  If the veteran is 
still on active duty tell him that he 
needs to inform VA when he separates 
from active duty.

2.  If the veteran indicates that he is 
no longer on active duty request that 
he provide VA all dates for all periods 
of active service and to provide copies 
of all military records he has in his 
possession related to his active 
service, including copies of all 
discharge papers.  

3.  If the veteran is no longer on 
active service, verify all periods of 
his military service with the Service 
Department, or other appropriate 
records depository.  Request complete 
copies of all the veteran's service 
medical records and service personnel 
records, to include discharge papers, 
for all periods of active service.  

4.  Once it has been determined that the 
veteran has separated from active service, 
he should be accorded a VA examination to 
ascertain the level of disability from his 
left hip injury, degenerative disc disease 
at L5-S1, and head injury.  The report of 
examination should include a detailed 
account of all manifestations of these 
disabilities found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

a.  With regard to the orthopedic 
disabilities, range of motion 
studies are essential.  Any 
determination should be expressed in 
terms of the degree of additional 
range of motion lost due to pain, 
weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether 
there are objective signs of pain, 
and whether any such pain could 
significantly limit functional 
ability during flare-ups or when the 
affected joint is used repeatedly 
over a period of time.  This 
determination should be portrayed in 
terms of the degree of additional 
range of motion lost due to pain on 
use or during flare-ups.  

The examiner should also note 
whether there are muscle spasms or 
guarding of the lumbar spine to 
result in an abnormal gait and 
whether the veteran has scoliosis, 
reversed lordosis or abnormal 
kyphosis.  

b.  With regard to the head injury 
residuals, the examiner should note 
all manifestations thereof that are 
found.  In addition, the examiner 
should note the frequency of the 
veteran's headaches and the severity 
thereof. 

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and he 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


